Citation Nr: 0011684	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 698A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to restoration of a 20 percent rating for a left 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1978 to June 
1995.  This appeal arises from an October 1998 rating 
decision in which the RO reduced the rating for the veteran's 
service-connected left shoulder disorder to a noncompensable 
rating.  


FINDING OF FACT

The veteran's service-connected left shoulder disorder is 
currently manifested by a 10 degree limitation of flexion, a 
10 degree limitation of abduction, a 10 degree limitation of 
external rotation, and 20 degree limitation of internal 
rotation, and increased pain and discomfort on the end range 
of all motions.  


CONCLUSION OF LAW

Restoration of a 20 percent rating for a left shoulder 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71 Plate I, 
4.71(a), Codes 5201, 5202 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in September 1995, the veteran gave a 
history of recurrent left shoulder dislocations.  He 
indicated that he was right-handed.  On clinical evaluation, 
the left shoulder demonstrated full range of motion and good 
strength, with no loss of abduction or forward or backward 
motion.  

In a December 1995 rating decision, the RO awarded service 
connection for a left shoulder disorder and assigned a 20 
percent rating for the disorder.  The rating was effective 
July 1, 1995, the day following the veteran's discharge from 
service.  In the rating decision, the RO noted that service 
medical records showed that the veteran had had recurrent 
left shoulder dislocations following an injury in service.  

On June 1998 VA examination, the veteran gave a history of 
having had several episodes of left shoulder dislocation 
annually.  He had never had a surgical procedure with regard 
to his left shoulder.  Two to four years earlier, he was 
unable to reposition his shoulder back into place by himself 
and had been required to go to a hospital for repositioning 
of the shoulder.  He stated that he had been unable to play 
basketball, lift weights overhead, or play pool within the 
past few years.  His avoidance of activity had resulted in an 
absence of dislocations over the two years immediately 
preceding the VA examination.  He complained of achiness in 
the left shoulder, which increased in severity with cold or 
damp weather, and was relieved with Advil and hot showers.  
He otherwise denied sharp pain or paresthesias of the left 
upper extremity.  The veteran reported a history of 
sustaining fractures of his left clavicle and left wrist in a 
motor vehicle accident a year earlier.  He indicated that he 
was employed as an accountant, and did not frequently miss 
work due to problems with his left shoulder.  He reported 
having an x-ray study of his left shoulder and left clavicle 
at St. Elizabeth's Hospital in Utica, New York after the 
motor vehicle accident.  On clinical evaluation, the upper 
extremities showed symmetrical muscle bulk and there were no 
focal atrophies in the left upper extremity.  Palpation of 
the left shoulder area caused some deep achiness to pressure 
at the acromiohumeral joint.  There were no paresthesias in 
the upper extremities.  Reflexes were 2+ and symmetrical in 
both biceps and triceps.  Range of motion of the left 
shoulder was reported as zero to 170 degrees of forward 
flexion and abduction, zero to 80 degrees of external 
rotation, and zero to 70 degrees of internal rotation.  There 
was aggravation of pain and discomfort of the acromiohumeral 
joint with end range of motion.  Strength in both extremities 
was 5/5 throughout.  The examining physician's diagnostic 
impression was of recurrent dislocation of the left shoulder 
secondary to injury initially incurred in service with 
limitation of recreational activities, but no significant 
limitations at work.  In an addendum, the physician indicated 
that x-ray studies performed at St. Elizabeth's Hospital had 
been received and reviewed.  With regard to the veteran's 
left upper extremity, the physician reported that the x-ray 
study from St. Elizabeth's Hospital showed a fracture of the 
mid-left clavicle.  


Analysis

The Board of Veterans' Appeals (Board) finds that the claim 
for restoration of a 20 percent rating for a left shoulder 
disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(A).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Inasmuch as the 20 percent rating for the left shoulder 
disorder had been in effect less than five years at the time 
of reduction, the provisions of 38 C.F.R. § 3.344 do not 
apply here.  In this case, the veteran was awarded service 
connection and a 20 percent rating under Diagnostic Code 
5202, effective July 1, 1995.  The RO reduced the rating to a 
noncompensable rating in the October 1998 rating decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to pain that is supported by adequate 
pathology and evidence by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.  When a diagnostic code provides for compensation 
based solely on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
examinations upon which evaluations are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flareups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the veteran is currently noncompensably rated 
under Code 5202.  Under Code 5202, a 20 percent rating is 
warranted for recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level.  38 C.F.R. § 4.71(a), Code 
5202.  

However, the veteran's complaints with regard to his left 
shoulder are primarily complaints of pain on motion and 
limitation of motion.  Therefore, the Board concludes that 
evaluation of the severity of his left shoulder disorder 
under a diagnostic code governing limitation of motion of the 
shoulder is appropriate.  

Under Code 5201, a 20 percent rating is warranted for 
limitation of motion of the minor arm when motion is possible 
to the shoulder level or to midway between the side and 
shoulder level.  A 30 percent rating requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71(a), 
Code 5201.  

Guidance for measurement of joint motion is provided at 
38 C.F.R. § 4.71, Plate I.  Given Plate I, and the clinical 
findings on VA examination, the veteran's left shoulder 
demonstrates a 10 degree limitation of flexion, a 10 degree 
limitation of abduction, a 10 degree limitation of external 
rotation, and 20 degree limitation of internal rotation, and 
increased pain and discomfort on the end range of all 
motions.  This equates to at least a compensable rating, 
given 38 C.F.R. §§ 4.40 and 4.45, and the holding of the 
Court in DeLuca.  As Code 5201 does not provide for a 10 
percent rating, a 20 percent rating is warranted because that 
rating most nearly reflects the current severity of the 
veteran's service-connected left shoulder disorder.  A 30 
percent rating is not warranted under Code 5201 because the 
evidence does not demonstrate that the veteran's left 
shoulder motion is limited to 25 degrees from the side.  
Therefore, the Board concludes that the claim for restoration 
of a 20 percent rating for a left shoulder disorder should be 
granted.  


ORDER

Restoration of a 20 percent rating for a left shoulder 
disorder is granted subject to the regulations governing 
payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

